Citation Nr: 1501627	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  07-39 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for headaches to include as secondary to service-connected disability.  

2.  Entitlement to service connection for a left hip disability.  

3.  Entitlement to service connection for a right hip disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The Veteran served on active duty from March 1977 to March 1980 and from August 1982 to August 1984.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2005 rating decision of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In August 2011, the Board, in part, reopened the claim of entitlement to service connection for headaches and remanded the case for further development.  

The issues have been recharacterized to comport with the evidence of record.  

The issues of entitlement to left and right hip disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

The Veteran's headaches are proximately due to or the result of service-connected benign paroxysmal position vertigo (BPPV).  


CONCLUSION OF LAW

The criteria for service connection for headaches have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability due to a disease or injury which was incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability.  38 C.F.R. § 3.310 (2014); see also Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.  

The Veteran's service treatment records show he intermittently complained of headaches as early as June 1977, associated with malaise with a normal physical examination.  He was treated for head trauma in March 1978, August 1978 and January 1984.  In January 1984, he complained of headaches after sustaining head trauma.  X-ray studies of his skull were normal and there were no follow-up complaints or treatment for associated headaches.  In March 1984 he complained of headaches associated with flu symptoms and he complained of headaches in June 1984, associated with diagnosed heat exhaustion.  There was no subsequent complaint, finding, treatment, or diagnosis.  

After service, the Veteran intermittently complained of headaches, which were recorded as early as July 2001.  An April 2004 private treatment record indicated that the Veteran's diagnosed headaches were likely secondary to his diagnosed hypertension.  

In January 2008 VA audiological and ENT examination reports, the examiners opined that the Veteran's diagnosed BPPV was as likely as not secondary to his documented multiple head injuries in service.  In a June 2008 rating decision, service connection for BPPV was granted effective July 15, 2004.

Although a February 2013 VA examiner found that there was insufficient clinical evidence to warrant a distinct headache diagnosis, earlier private and VA treatment records do show diagnosed headaches.  Service connection may be awarded for a disability if the claimant had the disability at the time the claim was filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Moreover, the February 2013 VA examiner opined that the Veteran's headaches were associated with his diagnosed BPPV and resolved as his BPPV symptoms resolved.  Thus, the competent medical evidence of record shows that the Veteran has had diagnosed headaches that are caused by his service-connected BPPV during the pendency of his service connection claim.  

Although the February 2013 VA examiner found that the Veteran did not have a distinct headache diagnosis, earlier treatment records do indicate headache diagnoses and the February 2013 examiner has linked the Veteran's headaches to his service-connected BPPV.  The opinion is supported by adequate rationale and based on the professional judgment of the physician and an in-person evaluation of the Veteran.  

The evidence is at least in equipoise.  The Veteran experienced headaches in service, but his current headaches do not appear directly related to those instances.  Additionally, some of his headaches may be caused by nonservice-connected hypertension.  However, at the least, some of his headaches during the course of the appeal are related to service-connected disability according to the evidence.  Therefore, resolving reasonable doubt in the Veteran's favor, service connection for headaches is warranted on a secondary basis.  See 38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. §§ 3.102; 3.303, 3.310(a).


ORDER

Service connection for headaches is granted as secondary to service-connected BPPV.  


REMAND

In compliance with the August 2011 Board remand, the VA examiner who conducted a February 2013 orthopedic examination provided a medical opinion regarding whether the Veteran's currently diagnosed osteoarthritis of both hips was etiologically related to his service.  However, the opinion did not substantially comply with the remand instructions, as the examiner did not address relevant medical evidence of a right hip fracture prior to the Veteran's enlistment or treatment for a left thigh soft tissue bruise in August 1978, during active duty.  Nor did the examiner provide an adequate rationale for his opinion.  In this regard, the opinion is based on a lack of objective clinical evidence of treatment for hip complaints for many years after service and the examiner did not acknowledge or comment on the Veteran's reports of intense training in full military gear carrying heavy loads and his belief that those intense training activities caused his current bilateral hip symptomatology in the years since service.  A medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  See also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, another opinion should be obtained on remand.

VA treatment records since January 2008 have not been associated with the claim file.  38 C.F.R. § 3.159(c)(1); Bell v. Derwinski, 2 Vet. App. 611 (1992).  They should be obtained on remand.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain VA treatment records, including from the Louisville VA Medical Center, since January 2008.  

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to determine the current nature and etiology of any right or left hip disability found to be present, to include arthritis.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  

Based on review of all the evidence of record, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current right or left hip disability is related to his active service, or any incident therein. 

Specifically for the disability of right hip fracture that was noted on the entrance examination in February 1977, the examiner should provide an opinion as to whether preexisting right hip fracture increased in severity during service.  If so, another opinion should be provided as to whether it is undebatable that any increase in severity was due to the natural progress of the condition.

The VA examiner must comment on evidence of a pre-existing right hip fracture in 1965, a 1978 left thigh injury in service, an intercurrent left hip injury in June 2001, and possible aseptic necrosis in the bilateral femoral heads in a March 2003 private x-ray study, as well as the Veteran's history of intense physical training during active duty.

The examination report must include a complete rationale for all opinions expressed.  

3.  Then, readjudicate the issues remaining on appeal.  If either of the benefits sought remains denied, issue a supplemental statement of the case (SSOC) and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


